DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see remarks, filed 7/28/2021, with respect to the rejection(s) of claim(s) 1,2 and 5 under section 102 over Rodgers and 3-4 under section 103a over Rodgers in view of Ishii Hyoki have been fully considered and are persuasive in view of applicant’s amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of under 35 USC section 103a over Rodgers and Le for claims 1, 2 and 5 and 35 USC section 103a over Rodgers, Le, and Ishii Hyoki for claims 3 and 4.
Applicant argues, with respect to claim 1, that Rodgers does not disclose that the press unit causes the holding member to move following the work moving relative to the sheet pasting device, in a moving direction of the work, based on a result of the detection by the attachment surface posture detecting unit (see page 7 of applicant’s remarks, bold is the new limitation amended into the claims).  A similar argument is presented with respect to claim 5 (see page 8 of applicant’s remarks)
However, Le discloses and makes obvious that the press unit causes the holding member to move following the work moving relative to the sheet pasting device, in a moving direction of the work.  Le, paragraph 0022, teaches that “Print and apply machine 102 is coupled to an X-
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the press unit causes the holding member to move following the work moving relative to the sheet pasting device, in a moving direction of the work as taught by Le in order to be capable of applying a label, tag, or other article anywhere on a carton or package (or other substrate), where carton can be different sizes and heights.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a feeding unit which feeds an adhesive sheet” in claim 1 (corresponding structure visible in Figure 1 and described in paragraph 0008 as “The feeding unit 10 includes: a support roller 11 which supports a raw sheet RS in which the adhesive sheet AS is temporarily bonded on one surface of a band-shaped release liner RL; guide rollers 12 which guide the raw sheet RS; a releasing plate 13 as a releasing unit which releases the adhesive sheet AS from the release liner RL; a drive roller 14 which is supported by a not-illustrated output shaft of a rotary motor 14A as 
“a holding unit which holds the adhesive sheet, fed by the feeding unit, on a holding surface of a holding member” in claim 1 (corresponding structure visible in Figure 1 and described in paragraph 0009 as “The holding unit 20 includes a holding member 21 having a holding surface 21A on which the adhesive sheet AS can be held by being sucked by a not-illustrated pressure-reducing unit such as a pressure-reducing pump or a vacuum ejector.”).
“an attachment surface posture detecting unit which detects at least one of a direction and a position of an attachment surface of the work moving relative to the sheet pasting device” in claim 1 (corresponding structure in paragraph 0011 is “an attachment surface posture detector 41 composed of an imaging unit such as a camera or a projector, various sensors such as an optical sensor and an ultrasonic sensor”).
“a press unit which causes the holding unit holding the adhesive sheet to move and press the adhesive sheet against the attachment surface of the work to paste the adhesive sheet” in claim 1 (corresponding structure visible 1 and disclosed in paragraph 0010 as “The press unit 30 includes: what is called a multi-joint robot 31 as a drive device composed of a plurality of arms, supporting the holding unit 20 at its tip arm 31A, which is a working part, and capable of displacing the holding unit 20 to any position or any angle in its work range WA; and a not- illustrated pressurizing unit such as a pressurizing pump or a turbine which ejects gas from the holding surface 21A of the holding member 21.”).
“a height detecting unit which detects a height of the attachment surface” in claim 2 (the corresponding structure is disclosed in paragraph 0012 as “a height detector 51 composed of an 
“a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member” in claim 3 and 4 (disclosed in paragraph 0070 as “The sheet posture detecting unit 60 is disposed on the left of and below the releasing plate 13 and includes a sheet detector 61 composed of an imaging unit such as a camera or a projector, various sensors such as an optical sensor and an ultrasonic sensor, and so on.”).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 9,802,728 B1) in view of Le (US 2010/0200159 A1)

As to claim 1, Rodgers discloses a sheet pasting device comprising: 
a feeding unit (such as label printer 376) which feeds an adhesive sheet (such as label 16c); 

an attachment surface posture detecting unit which detects at least one of a direction and a position of an attachment surface of the work moving relative to the sheet pasting device (see column 2, disclosing “the systems and methods disclosed herein are configured to sense and detect an angular orientation of an object (e.g., using one or more laser sensors, imaging devices or other sensing apparatuses), to transfer a label from a label printer or other source to an application surface of a rotatable tamp head, to orient a rotatable tamp head based at least in part on the angular orientation of the object, and to apply a label to the object in an orientation defined by the rotatable tamp head.”  See also column 13, lines 10-34, disclosing:
For example, as the container 30 passes beneath the depth sensor 362, dimensional information such as lengths, widths or heights of the container 30 may be determined, and based at least in part on such information, areas of one or more surfaces of the container 30, as well as a volume of the container 30, may be estimated.  Additionally, as the container 30 passes along the scale 364, a mass of the container 30 may be determined, and as the container 30 passes in view of the imaging device 366, images or other information regarding the container 30 may be captured.  
Based at least in part on the dimensional information, the mass and/or the imaging information obtained using the depth sensor 362, the scale 364 and the imaging device 366, the container 30 may be identified, and an orientation or alignment of the container 30 may be determined.  For example, referring again to the system 300 of FIG. 3, the information gathered using one or more of the plurality of sensors 360 may be analyzed or interpreted in order to recognize that the container 30 includes a seam 32 and is aligned substantially perpendicular or transverse to a direction of travel along the conveyors 350, 352, or that the seam 32 is also aligned in a similar manner.

; and

wherein the press unit causes the holding member to move following the work moving relative to the sheet pasting device, based on a result of the detection by the attachment surface posture detecting unit so as to press the adhesive sheet with the holding surface being any of (i) oriented in a predetermined direction relative to the attachment surface, (ii) located at a predetermined position relative to the attachment surface, (iii) oriented in the predetermined direction relative to the attachment surface and located at the predetermined position relative to the attachment surface.  See column 3, lines 3-9, disclosing “The laser sensor 160 is configured to determine one or more attributes of the container 10A, e.g., a dimension such as a height, a width or a length of the container 10A, the seam 12A or the tape 14A, or an orientation or alignment of the container 10A, the seam 12A or the tape 14A, as the container 10A travels along the conveyor 150.  See also column 5, line 6 to column 6, line, disclosing “The systems and methods of the present disclosure are directed to applying labels to objects, such as containers, using rotatable tamp heads and/or tamp assembly components that may be aligned in one or more orientations within a plane based on a sensed orientation of the objects to which such labels are to be applied.  Orientations and/or attributes of such objects may be identified and 
Rodgers does not disclose that the press unit causes the holding member to move following the work moving relative to the sheet pasting device, in a moving direction of the work. 
However, Le discloses and makes obvious that the press unit causes the holding member to move following the work moving relative to the sheet pasting device, in a moving direction of the work.  Le, paragraph 0022, teaches that “Print and apply machine 102 is coupled to an X-motor 104, a Y-motor 106, and a Z-motor 108. X-motor enables print and apply machine 102 to move in the X-direction, as shown, such as by driving mechanisms or the machine itself. Similarly, Y-motor 106 and Z-motor 108 enable print and apply machine 102 to move in the Y-direction and Z-direction, respectively, as shown. With three degrees of freedom, printer system 100 is capable of applying a label 110, tag, or other article anywhere on a carton 112 or package, where carton 112 can be different sizes and heights.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the press unit causes the holding member to move following the work 

As to claim 2, Rodgers (and Rodgers as  modified by Le) discloses wherein a position of the attachment surface of the work differs for respective works within a range between a minimum value and a maximum value in a height direction orthogonal to an installation surface of the work (these minimum and maximum values would be inherent to the product being labelled, and thus would not be part of the apparatus/system; see MPEP 2115 and 2114), the sheet pasting device further comprises a height detecting unit which detects a height of the attachment surface.   See column 3, line 3, disclosing “The laser sensor 160 is configured to determine one or more attributes of the container 10A, e.g., a dimension such as a height, a width or a length of the container 10A, the seam 12A or the tape 14A, or an orientation or alignment of the container 10A, the seam 12A or the tape 14A, as the container 10A travels along the conveyor 150.  The tamp assembly 170 includes a tamp head 172 for applying one or more labels to containers passing along the conveyor 150.” See column, 16, lines 46-56, disclosing “For example, referring again to the system 300 shown in FIG. 3, a height, length, width or any other dimension of the container 30 may be determined using the depth sensor 362, while a mass of the container 30 may be determined using the scale, and dimensions or other identifying information, including a location or alignment of one or more marked identifiers (e.g., characters or bar codes) as well as any seams, creases, edges, folds or other uneven surfaces, surface discontinuities or differences in elevation of surfaces of the container 30 may be determined using the imaging device 366.”


As to claim 5, Rodgers discloses a sheet pasting method using a sheet pasting device which pastes an adhesive sheet on a work, the method comprising: 
a feeding step of feeding the adhesive sheet (such as by the operation of the label printer 376 which prints a label 16c, etc.); 
a holding step of holding the adhesive sheet fed in the feeding step, on a holding surface of a holding member (such as tamp head 172, 272, 372, etc.; see column 3, lines 9-12, disclosing that “The tamp assembly 170 includes a tamp head 172 for applying one or more labels to containers passing along the conveyor 150.”  See also tamp heads 372 and 972); 
an attachment surface posture detecting step of detecting at least one of a direction and a position of the attachment surface of the work moving relative to the sheet pasting device (see column 2, disclosing “the systems and methods disclosed herein are configured to sense and detect an angular orientation of an object (e.g., using one or more laser sensors, imaging devices or other sensing apparatuses.”  See also column 13, lines 10-34, disclosing:
For example, as the container 30 passes beneath the depth sensor 362, dimensional information such as lengths, widths or heights of the container 30 may be determined, and based at least in part on such information, areas of one or more surfaces of the container 30, as well as a volume of the container 30, may be estimated.  Additionally, as the container 30 passes along the scale 364, a mass of the container 30 may be determined, and as the container 30 passes in view of the imaging device 366, images or other information regarding the container 30 may be captured.  


; and 
a pressing step (via “prime move”)of moving the holding member holding the adhesive sheet, and pressing the adhesive sheet against the attachment surface of the work to paste the adhesive sheet (see column 10, disclosing “The controller 274 may cause the rotatable tamp head 272 to be raised, lowered or rotated using any form of prime mover, and may include one or more actuators which cause the rotatable tamp head 272 to press or roll a label into a surface of an object (e.g., a flat surface and/or cylinder), wrap a label around a corner or edge of an object, or "blow" or otherwise apply a label onto an object by way of fluid pressure in accordance with the present disclosure.”), 
wherein the pressing step includes making the holding member move following the work moving relative to the sheet pasting device, based on a result of the detection in the attachment surface is posture detecting step so as to press the adhesive sheet with the holding surface being any of (i) oriented in a predetermined direction relative to the attachment surface, (ii) located at a predetermined position relative to the attachment surface, and (iii) oriented in the predetermined direction relative to the attachment surface and  located at the predetermined position relative to the attachment surface.  See column 3, lines 3-9, disclosing “The laser sensor 160 is configured to determine one or more attributes of the container 10A, e.g., a dimension such as a height, a width or a length of the container 10A, the seam 12A or the tape 14A, or an orientation or 
Rodgers, however, does not disclose wherein the pressing step includes making the holding member move following the work moving relative to the sheet pasting device, in a moving direction of the work.
However, Le discloses and makes obvious the pressing step includes making the holding member move following the work moving relative to the sheet pasting device, in a moving direction of the work.  Le, paragraph 0022, teaches that “Print and apply machine 102 is coupled to an X-motor 104, a Y-motor 106, and a Z-motor 108. X-motor enables print and apply machine 102 to move in the X-direction, as shown, such as by driving mechanisms or the machine itself. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the pressing step includes making the holding member move following the work moving relative to the sheet pasting device, in a moving direction of the work as taught by Le in order to be capable of applying a label, tag, or other article anywhere on a carton or package (or other substrate), where carton can be different sizes and heights.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers (US 9802728 B1) and Le (US 2010/0200159 A1) as applied to claims 1-2 and 5 above, and further in view of Ishii Hyoki (JP 2005-22676 A).

As to claim 3, Rodgers does not disclose or make obvious a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at the predetermined position relative to the attachment surface, and (iii) oriented in the 
Le, however, discloses and makes obvious the pressing unit moves, in a moving direction of the work.  Le, paragraph 0022, teaches that “Print and apply machine 102 is coupled to an X-motor 104, a Y-motor 106, and a Z-motor 108. X-motor enables print and apply machine 102 to move in the X-direction, as shown, such as by driving mechanisms or the machine itself. Similarly, Y-motor 106 and Z-motor 108 enable print and apply machine 102 to move in the Y-direction and Z-direction, respectively, as shown. With three degrees of freedom, printer system 100 is capable of applying a label 110, tag, or other article anywhere on a carton 112 or package, where carton 112 can be different sizes and heights.”
Additionally, Ishii Hyoki discloses and makes obvious a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at the predetermined position relative to the attachment surface, and (iii) oriented in the predetermined direction relative to the attachment surface and located at the predetermined position relative to the attachment surface.  See especially paragraphs 0032-55 and 0063-65.  
Paragraphs 0063-64 teaches:
[0063] Furthermore, in the above-described embodiment, the case where the rear end portion of the label R is detected by the sensor 29 and the pressing roller 21 is horizontally moved by the position correction unit 30 based on the detection result has been described. You may make it move. Alternatively, both the pressing roller 21 and the suction head 14 may be moved horizontally. However, when the suction head 14 is moved horizontally, it is necessary to set 
[0064] In the above embodiment, the pressing roller 21 is arranged on the rear end side of the suction head 14, the rear end portion of the label R is detected by the sensor 29, and the pressing roller 21 is positioned on the rear end portion of the label R. Although the case where correction is performed has been described, the pressing roller 21 may be arranged on the front side in the advancing direction of the suction head 14. In such a case, the front end of the label R is detected by the sensor 29, and the pressing roller 21. May be corrected on the front end of the label R.

Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to utilize a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at the predetermined position relative to the attachment surface, and (iii) oriented in the predetermined direction relative to the attachment surface and located at the predetermined position relative to the attachment surface as taught by Ishii Hyoki in order to correct the position of the label. 

As to claim 4, Rodgers does not disclose or make obvious a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at 
Le, however, discloses and makes obvious the pressing unit moves, in a moving direction of the work.  Le, paragraph 0022, teaches that “Print and apply machine 102 is coupled to an X-motor 104, a Y-motor 106, and a Z-motor 108. X-motor enables print and apply machine 102 to move in the X-direction, as shown, such as by driving mechanisms or the machine itself. Similarly, Y-motor 106 and Z-motor 108 enable print and apply machine 102 to move in the Y-direction and Z-direction, respectively, as shown. With three degrees of freedom, printer system 100 is capable of applying a label 110, tag, or other article anywhere on a carton 112 or package, where carton 112 can be different sizes and heights.”
Additionally, Ishii Hyoki discloses and makes obvious a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at the predetermined position relative to the attachment surface, and (iii) oriented in the predetermined direction relative to the attachment surface and located at the predetermined position relative to the attachment surface.  See especially paragraphs 0032-55 and 0063-65.  
Paragraphs 0063-64 teaches:
[0063] Furthermore, in the above-described embodiment, the case where the rear end portion of the label R is detected by the sensor 29 and the pressing roller 21 is horizontally moved by the position correction unit 30 based on the detection result has been described. You may make it move. Alternatively, both 
[0064] In the above embodiment, the pressing roller 21 is arranged on the rear end side of the suction head 14, the rear end portion of the label R is detected by the sensor 29, and the pressing roller 21 is positioned on the rear end portion of the label R. Although the case where correction is performed has been described, the pressing roller 21 may be arranged on the front side in the advancing direction of the suction head 14. In such a case, the front end of the label R is detected by the sensor 29, and the pressing roller 21. May be corrected on the front end of the label R.

Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of the invention to utilize a sheet posture detecting unit which detects at least one of a direction and a position of the adhesive sheet held on the holding surface of the holding member, wherein the press unit corrects a position of the holding member which is moved following in the moving direction of the work, based on a result of the detection by the sheet posture detecting unit so as to bond the adhesive sheet with the adhesive sheet being any of (i) oriented in the predetermined direction relative to the attachment surface, (ii) located at the predetermined position relative to the attachment surface, and (iii) oriented in the predetermined direction relative to the attachment surface and located at the predetermined position relative to the attachment surface as taught by Ishii Hyoki in order to correct the position of the label. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.htmlThe examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK